Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147283 & (34)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147283
                                                                    COA: 308491
                                                                    Oakland CC: 2011-237176-FH
  TIMOTHY LEWIS HAYNES,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the motion to permit the reasons or grounds of appeal to be
  amended is GRANTED. The application for leave to appeal the April 23, 2013 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
         p1021
                                                                               Clerk